EX-16(6)(a)(ii) EXHIBIT A INVESTMENT ADVISORY AGREEMENT BETWEEN NATIONWIDE FUND ADVISORS AND NATIONWIDE MUTUAL FUNDS Effective May 1, 2007 As Amended , 2013* Funds of the Trust Advisory Fees Nationwide Fund NationwideGrowth Fund 0.60% on assets up to $250 million 0.575% on assets of $250 million and more but less than $1 billion 0.55% on assets of $1 billion and more but less than $2 billion 0.525% on assets of $2 billion and more but less than $5 billion 0.50% for assets of $5 billion and more NationwideBond Fund NationwideGovernment Bond Fund 0.50% on assets up to $250 million 0.475% on assets of $250 million and more but less than $1 billion 0.45% on assets of $1 billion and more but less than $2 billion 0.425% on assets of $2 billion and more but less than $5 billion 0.40% for assets of $5 billion and more Nationwide Money Market Fund 0.40% on assets up to $1 billion 0.38% on assets of $1 billion and more but less than $2 billion 0.36% on assets of $2 billion and more but less than $5 billion 0.34% for assets of $5 billion and more Nationwide S&P 500 Index Fund 0.125% on assets up to $1.5 billion 0.105% on assets of $1.5 billion and more but less than $3 billion 0.095 on assets of $3 billion and more Nationwide Small Cap Index Fund 0.19% on assets up to $1.5 billion 0.17% on assets of $1.5 billion and more but less than $3 billion 0.16% on assets of $3 billion and more Nationwide Mid Cap Market Index Fund 0.205% on assets up to $1.5 billion 0.185% on assets of $1.5 billion and more but less than $3 billion 0.175% on assets of $3 billion and more NationwideInternational Index Fund 0.245% on assets up to $1.5 billion 0.205% on assets of $1.5 billion and more but less than $3 billion 0.195% on assets of $3 billion and more Nationwide Bond Index Fund 0.195% on assets up to $1.5 billion 0.155% on assets of $1.5 billion and more but less than $3 billion 0.145% on assets of $3 billion and more NationwideInvestor Destinations Aggressive Fund 0.13% of average daily net assets NationwideInvestor Destinations Moderately Aggressive Fund 0.13% of average daily net assets NationwideInvestor Destinations Moderate Fund 0.13% of average daily net assets NationwideInvestor Destinations Moderately Conservative Fund 0.13% of average daily net assets NationwideInvestor Destinations Conservative Fund 0.13% of average daily net assets NationwideShort Duration Bond Fund 0.35% on assets up to $500 million 0.34% on assets of $500 million and more but less than $1 billion 0.325% on assets of $1 billion and more but less than $3 billion 0.30% on assets of $3 billion and more but less than $5 billion 0.285% on assets of $5 billion and more but less than $10 billion 0.275% for assets of $10 billion and more NationwideEnhanced Income Fund 0.35% on assets up to $500 million 0.34% on assets of $500 million and more but less than $1 billion 0.325% on assets of $1 billion and more but less than $3 billion 0.30% on assets of $3 billion and more but less than $5 billion 0.285% on assets of $5 billion and more but less than $10 billion 0.275% for assets of $10 billion and more Nationwide U.S. Small Cap Value Fund 0.95% of average daily net assets Nationwide International Value Fund 0.85% of average daily net assets Nationwide Alternatives Allocation Fund 0.40% of average daily net assets Nationwide Small Company Growth Fund 0.90% of average daily net assets Nationwide Global Equity Fund 0.75% on assets up to $250 million; 0.70% on assets of $250 million and more but less than $500 million; 0.68% on assets of $500 million and more but less than $1 billion; and 0.65% on assets of $1 billion and more Nationwide High Yield Bond Fund 0.55% on assets up to $500 million; 0.50% on assets of $500 million and more but less than $1 billion; and 0.475% on assets of $1 billion and more Nationwide Inflation-Protected Securities Fund 0.25% of average daily net assets Nationwide Core Plus Bond Fund 0.45% on assets up to $500 million; 0.425% on assets of $500 million and more but less than $1 billion; and 0.40% on assets of $1 billion and more * As approved by the Board of Trustees at its meeting held on September 6, 2012. IN WITNESS WHEREOF, the parties have executed this Amended Exhibit A on the day and year first written above. NATIONWIDE FUND ADVISORS By: Name:Michael S. Spangler Title:President NATIONWIDE MUTUAL FUNDS By: Name:Michael S. Spangler Title:President
